UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7188


GARY DEAN WALLACE,

                Petitioner - Appellant,

          v.

LARRY W. JARVIS,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00426-sgw-mfu)


Submitted:   March 14, 2011                 Decided:   April 11, 2011


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Dean Wallace, Appellant Pro Se.       John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gary Dean Wallace seeks to appeal the district court’s

order   denying    relief   on     his    petition    filed    under    28   U.S.C.

§ 2254 (2006).       We have reviewed the record and the district

court’s   opinion    and    find    Wallace’s     appeal      is    moot.       While

Wallace challenges the calculation of his release date, he has

been    released    from    custody,       and   he   does     not     allege     any

collateral consequences that would warrant relief.                     See Lane v.

Williams, 455 U.S. 624, 631 (1982) (habeas petitions were moot

after prisoners’ sentences expired and prisoners had attacked

only their sentences); see also North Carolina v. Rice, 404 U.S.

245, 248 (1971) (per curiam) (“Nullification of a conviction may

have important benefits for a defendant. . . but urging in a

habeas corpus proceeding the correction of a sentence already

served is another matter.”).

           Accordingly,      we    deny    a   certificate     of    appealability

and dismiss the appeal.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.

                                                                         DISMISSED




                                          2